DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed 12/02/2021 are accepted.

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-8, the allowability resides in the overall structure of the device as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“A fusible link unit comprising: 
a locking member comprising a first locked portion, a second locked portion, and a pair of first abutted portions; 
a connection section;
a first body comprising a first locking part configured to lock the first locked portion, and a pair of first abutting parts each of the pair of first abutting parts configured to abut a first part provided on each of the pair of first abutted portions, and extending in a predetermined direction from a first boundary, the first boundary being a boundary of the first body with the connection section and extending in a direction that intersects a deployed direction of at least one of the pair of first abutting parts; 
a second body comprising a second locking part configured to lock the second locked portion, and a pair of second abutting parts each of the pair of second abutting parts configured to abut a second part provided on each of the pair of first abutted portions, and extending in the same direction as the first body from a second boundary, the second boundary being a boundary of the second body with the connection section and extending in a direction that intersects a deployed direction of at least one of the pair of second abutting parts”.
Yoshinori (JP 2017004872 A; reference and translation submitted with IDS) is considered to be the closest prior art, and discloses a locking member with latches/locking portions, but does not adequately disclose the above limitations. Kitano (US 20170345601 A1), Onoda (US 20160203936 A1), and Ohashi (US 20180047538 A1) disclose conventional fuse boxes.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/            Examiner, Art Unit 2835